Citation Nr: 0001153	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  98-19 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether the appellant has submitted an adequate 
substantive appeal with respect to the issue of entitlement 
to service connection for a back condition, including 
osteoarthritis and residuals of laminectomy.

2.  Whether the appellant has submitted an adequate 
substantive appeal with respect to the issue of entitlement 
to service connection for osteoarthritis of both knees.

3.  Whether the appellant has submitted an adequate 
substantive appeal with respect to the issue of entitlement 
to service connection for hearing loss.

4.  Whether the appellant has submitted an adequate 
substantive appeal with respect to the issue of entitlement 
to service connection for tinnitus.

5.  Whether the appellant has submitted an adequate 
substantive appeal with respect to the issue of entitlement 
to a permanent and total disability rating for nonservice-
connected pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from August 1954 to 
August 1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the above claims.

In June 1999, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).


FINDINGS OF FACT

1.  The appellant's VA Form 9 received in December 1998 did 
not discuss any errors of fact or law regarding the claims of 
entitlement to service connection for a back condition, 
including osteoarthritis and residuals of laminectomy, 
osteoarthritis of both knees, hearing loss, and tinnitus, and 
entitlement to nonservice-connected pension benefits.

2.  The written argument presented by the appellant's 
representative in April 1999 did not discuss any errors of 
fact or law regarding these claims.

3.  The appellant did not file an adequate substantive appeal 
with respect to these claims.


CONCLUSION OF LAW

An adequate substantive appeal of the claims of entitlement 
to service connection for a back condition, including 
osteoarthritis and residuals of laminectomy, osteoarthritis 
of both knees, hearing loss, and tinnitus, and entitlement to 
a permanent and total disability rating for nonservice-
connected pension purposes was not filed, and the Board lacks 
jurisdiction to consider these issues.  38 U.S.C.A. 
§§ 7104(a), 7105(a), 7105(d)(3), and 7108 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 20.200, 20.202, and 20.203 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991).  
The initial question that must be resolved is whether the 
Board has jurisdiction to consider the issues of entitlement 
to service connection for a back condition, including 
osteoarthritis and residuals of laminectomy, osteoarthritis 
of both knees, hearing loss, and tinnitus, and entitlement to 
nonservice-connected pension benefits. 

In September 1999, the appellant and his representative were 
given notice that the Board was going to consider whether the 
substantive appeal was adequate with respect to these claims 
and given an opportunity to request a hearing or present 
argument related to this issue.  See 38 C.F.R. § 20.203 
(1999).  Although the Board has the obligation to assess its 
jurisdiction, it must consider whether doing so in the first 
instance is prejudicial to the appellant.  Cf. Marsh v. West, 
11 Vet. App. 468 (1998); see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In this case, the Board concludes that its 
consideration of this issue does not violate the appellant's 
procedural rights.  The September 1999 letter to the 
appellant provided him notice of the regulations pertinent to 
the issue of adequacy of substantive appeals, as well as 
notice of the Board's intent to consider this issue.  He was 
also advised of the Board's intent to consider this issue at 
his June 1999 hearing before the Board.  The appellant was 
given 60 days to submit argument on this issue and provided 
an opportunity to request a hearing on this issue.  He did 
not request a hearing, nor did he submit any argument 
concerning the adequacy of his substantive appeal.

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted).  

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require the 
submission, following an adverse rating action and adequate 
notice thereof, of a notice of disagreement and, following 
issuance of a statement or supplemental statement of the 
case, an adequate substantive or formal appeal.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200 and 20.202 (1999).

A July 1998 rating decision, inter alia, denied service 
connection for a back condition, including osteoarthritis and 
residuals of laminectomy, osteoarthritis of both knees, 
hearing loss, and tinnitus, and denied entitlement to 
nonservice-connected pension benefits.  The appellant was 
advised of that decision on August 11, 1998, and he filed a 
notice of disagreement in August 1998.  After a notice of 
disagreement is filed, the agency of original jurisdiction is 
to take such review action as is appropriate and, if the 
matter is not resolved to the claimant's satisfaction, issue 
a statement of the case (SOC).  38 U.S.C.A. § 7105(d) (West 
1991); 38 C.F.R. §§ 19.26 and 19.29 (1999).  A SOC was issued 
in September 1998, which included these five issues.

Under pertinent statutory provisions, a claimant must file a 
substantive appeal to perfect an appeal.  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. § 20.200 (1999); see Roy v. 
Brown, 5 Vet. App. 554 (1993).  A substantive appeal consists 
of a properly completed VA Form 9 or correspondence 
containing the necessary information.  38 C.F.R. § 20.202 
(1999).  The substantive appeal should set out specific 
arguments relating to errors of fact or law made by the RO in 
reaching the determination being appealed.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991); 38 C.F.R. § 20.202 (1999).  To the 
extent feasible, the argument should be related to specific 
items in the SOC.  Id.  The Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Id.

The appeal must be filed within a year of notice of the 
adverse rating action, or within 60 days of the issuance of 
the SOC, whichever is longer.  38 U.S.C.A. § 7105(b)(1), 
(d)(3) (West 1991); 38 C.F.R. § 20.302(b) (1999).  Since the 
SOC was issued shortly after the July 1998 rating decision, a 
substantive appeal had to be filed within one year of 
notification of that decision. 

In this case, the appellant submitted a VA Form 9 on 
December 8, 1998, which did not contain any specific 
contentions regarding his claims.  There were no identified 
errors of fact or law cited by the appellant with respect to 
those issues.  He merely stated that he would provide 
argument at a hearing before a Member of the Board.  The only 
other correspondence received within the appeal period was a 
written statement by the appellant's representative dated 
April 27, 1999.  This statement did list the above five 
issues as on appeal.  However, the representative also 
indicated that the contentions of the appellant and the 
representative would be expressed at a hearing before the 
Board.  Again, no specific contentions were made regarding 
these claims, and there were no identified errors of fact or 
law cited by the representative with respect to these issues.

Of record is the appellant's testimony on these issue given 
on June 28, 1999.  In general, a claimant's testimony before 
the RO can be accepted in lieu of a VA Form 9 once it is 
reduced to writing when the hearing is transcribed.  Cf. 
Tomlin v. Brown, 5 Vet. App. 355 (1993) (hearing testimony 
before the RO, when reduced to writing, can constitute a 
notice of disagreement).  However, in this case, the 
appellant's testimony cannot constitute a timely and adequate 
substantive appeal.  VA regulations provide that a notice of 
disagreement and substantive appeal "must be filed with the 
[VA] office from which the claimant received notice of the 
determination being appealed . . ."  38 C.F.R. § 20.300 
(1999).  Hearing testimony before the Board cannot be 
accepted as a substantive appeal, since this testimony is not 
being presented to RO personnel.  See Beyrle v. Brown, 9 Vet. 
App. 24, 28 (1996) (hearing testimony before the Board, even 
though given within the one-year NOD filing period, cannot 
constitute a valid NOD, because it was taken before the Board 
and not the RO and it did not serve to trigger or initiate 
appellate review). 

An application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code.  38 U.S.C.A. § 7108 (West 1991).  There has not 
been an adequate appeal of these issues, so any purported 
appeal is not in conformity with the law.  Therefore, the 
appeal was not perfected, and the Board is without 
jurisdiction to adjudicate these claims.  38 U.S.C.A. 
§§ 7104(a), 7105(a), 7105(d)(3), and 7108 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 20.101(a), 20.200, and 20.202 (1999); YT 
v. Brown, 9 Vet. App. 195 (1996).



ORDER

The appellant having failed to perfect an appeal through 
filing of an adequate substantive appeal, the claims of 
entitlement to service connection for a back condition, 
including osteoarthritis and residuals of laminectomy, 
osteoarthritis of both knees, hearing loss, and tinnitus, and 
entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes are dismissed.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

